                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY/ VALDOSTA DIVISION
                                 AT ALBANY, GEORGIA

              MINUTE SHEET OF COURT PROCEEDING [UNCONTESTED]
Date: 3/10/20                                   Hearing Type: Mot for Declaration of Unitary
                                                Status and Entry of Final Judgment
Judge: W. LOUIS SANDS
                                                Court Reporter: Sally Gray
Courtroom Deputy: Gloria D. Anderson            Staff Attorney: CRT
                                                Interpreter:

                                Case Number: 1:63cv-764 (WLS)
SHIRLEY GAINES, et al.
                                                 Counsel: Chevene King
v.

DOUGHERTY COUNTY BOARD
OF EDUCATION et al.                              Counsel: Gary Lamar, Jr
                                                          Smith Wilson


Agents/Experts in Attendance:

DISCLAIMER: CONTENTS OF THIS MINUTE SHEET ARE FOR ADMINISTRATIVE PURPOSES ONLY AND ARE NOT
MEANT AS A SUBSTITUTION FOR THE OFFICIAL COURT RECORD. ATTORNEYS SHOULD CONTACT THE COURT
REPORTER AND ORDER A TRANSCRIPT IF THERE ARE ANY QUESTIONS AS TO THE CONTENTS HEREIN.

                                             IN COURT Time: /50

The Court inquired as which class members and representatives were present for each party:
African – American Class- Atty Chevene King . Ms. Norma Gaines Heath, and
Ms. Marian Gaines Jones addressed the Court as representatives.

DoCo Bd. Of Educ. Atty. Gary Lamar, Jr.: Kenneth Dyers- Rep. for Doco Bd of Educ.
Caucasian Class – Atty. Smith Wilson. Dawn Guanciale addressed the Court as
representative.

Kenneth Dyer was sworn as a Witness for the Doco Board of Educ. He was questioned by
Atty. Gary Lamar, Jr. The Court also addressed the witness. Atty King had no questions for
the witness.

The Court noted to Ms. Heath that she was not sworn as witness , but her response would
be a part of the record.

Mr. Dyer also spoke after Mr. Marion Gaines Jones, to clarify some the comments she made.

The Court received a copy the 2019 Federal Court Report, which is already on file as an
appendix #1 to Doc# 45.

A copy of the notice to all parties was made a part of the record as Defendant’s Exhibit #1.

An order will be entered memorializing discussion of the hearing.

The matter was adjourned.




                                          2
